DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 22 have been entered into the record.
Response to Amendment
The amendments to Figures 6 thru 8 overcome the drawing objections to Figures 6 thru 8 from the previous office action (2/22/2021).  The drawing objections to Figures 6 thru 8 are withdrawn.
The amendment to P[0096] of the specification overcomes the drawing objection to Figure 2 from the previous office action (2/22/2021).  The drawing objection to Figure 2 is withdrawn.
The amendments to the claims overcome the 35 U.S.C. 112(b) rejections from the previous office action (2/22/2021).  The 35 U.S.C. 112(b) rejections from the previous office action are withdrawn.
Response to Arguments
Some of the objections to the drawings and specification were not addressed by the amendments.  These objections are restated below in this office action.
The claim amendments resulted in new 35 U.S.C. 112(b) rejections which are recited below in this office action.
The claim amendments and the examiner’s interpretation of the 35 U.S.C. 112(b) rejections overcome the prior art rejections from the previous office action (2/22/2021).  There are not pending prior art rejections.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: From P[0132], obstacle 1001 is not in the drawings.  From P[0138], obstacle 1101 is not in the drawings.  From P[0153], safety lane 1102 is not in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "902" (Figure 9 and P[0144]) and "1202" (P[0144]) have both been used to designate the safety lane of Figure 9.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
The drawings are objected to because in Figures 9 thru 12, the time designations are for t=0, t=1 and t=2 while the description for each of the Figures has t=1, t=2 and t=3 (P[0142] thru P[0157]).  The drawings and the specification should match the designations.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: In amended P[00158] (5/24/2021), Figures 1, 2 and 14 are referenced in regard to computing .  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 thru 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an associated priority level” in line 11.  It is unclear if the priority level is associated with the computing devices, the remote computing system, the third-party entity, or the service provider entity (all recited in the same paragraph).  The examiner assumes the limitation should be, “an associated priority level of the third-party entity” for continued examination.
Claim 10 recites “an associated priority level” in line 13.  It is unclear if the priority level is associated with the remote computing system, or the third-party entity (each recited in the same paragraph).  The examiner assumes the limitation should be, “an associated priority level of the third-party entity” for continued examination.
Claim 16 recites “an associated priority level” in lines 10 and 11.  It is unclear if the priority level is associated with the remote computing system, or the third entity 
Allowable Subject Matter
Claims 1 thru 22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The reason for indicating allowable subject matter over the prior art of record is based on the claim amendments of 5/24/2021 and the examiner's interpretation of the 35 U.S.C. 112(b) indefinite rejection of claims 1, 10 and 16.
The closest prior art of record is Donovan et al Patent Application Publication Number 2019/0035269 A1.  Donovan et al disclose a method and a traffic control entity for controlling a group of vehicles capable of autonomous driving without requiring a driver.  The method allows an emergency vehicle to pass the group of vehicles which are travelling concurrently in multiple lanes on a road.  When detecting that the emergency vehicle is approaching the group of vehicles from behind, the vehicles in the group are identified based on information about current position and movement of the vehicles.  The traffic control entity then issues a command instructing the identified vehicles to adjust their lateral positions relative the lanes to create a passage along the group of vehicles.  Thereby, the emergency vehicle is able to move through the passage without having to slow down significantly.
In regards to claims 1, 10 and 16, Donovan et al, taken either individually or in combination with other prior art, fails to teach or render obvious a computer-.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DALE W HILGENDORF/Primary Examiner, Art Unit 3662